DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment was filed on 4/28/2022.
Terminal Disclaimer
The terminal disclaimer filed on 4/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No., 10,650,522 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see Remarks on pages 7-8, filed 4/28/2022, with respect to 35 USC 112 and double patenting rejections have been fully considered and are persuasive. The rejection has been withdrawn. 
Allowable Subject Matter
Claims 12-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited art of record US 2017/0095221 discloses a storage circuitry stores therein fluid resistance data representing a correlation among a vascular shape, a blood flow rate, and a pressure loss. The processing circuitry extracts, from three-dimensional image data in which a blood vessel of a subject is rendered, vascular shape data representing a shape of the blood vessel. The processing circuitry performs fluid analysis based on the vascular shape data and the blood flow rate and the pressure loss that correspond to the vascular shape data and that are correlated by the fluid resistance data to derive a functional index related to a blood circulation state in the blood vessel of the subject. US 9,928,593 discloses blood vessel analysis and medical image diagnosis apparatus and method. The identification circuitry identifies a latent variable of the dynamical model so that at least one of a prediction value of a blood vessel morphology and a prediction value of a bloodstream based on the temporarily structured dynamical model is in conformity with at least one of an observation value of the blood vessel morphology and an observation value of the bloodstream measured in advance. The analysis circuitry analyzes the dynamical model to which the identified latent variable is allocated.
However, the cited art of record fails to teach, disclose or suggest the limitation/feature “acquire image data including a coronary artery region of a subject; acquire values of a blood flow parameter related to a pressure of the coronary artery region obtained by fluid analysis on the coronary artery region; acquire reliabilities of the fluid analysis in the coronary artery region, based on an analysis result obtained by analysis based on the image data; and display a distribution of the values of the blood flow parameter related to the pressure of the coronary artery region and the reliabilities of the fluid analysis on a displayed image representing the coronary artery region”, recited in claim 12 and corresponding limitation/feature in claims 21-22. Dependent claims are allowed for the same reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669